NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted March 30, 2020*
                                    Decided March 31, 2020



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



No. 19-1794                                                     Appeal from the United
                                                                States District Court for the
UNITED STATES OF AMERICA,                                       Western District of Wiscon-
      Plaintiff-Appellee,
                                                                sin.
               v.
                                                                No. 0758 3:18CR00131-001
KENDAL J. HARRIS,                                               William M. Conley, Judge.
     Defendant-Appellant.


                                               Order

   Kendal Harris pleaded guilty to possessing a firearm, despite felony convictions that
made it unlawful for him to do so. 18 U.S.C. §922(g)(1). While this case was pending on
appeal, the Supreme Court held in Rehaif v. United States, 139 S. Ct. 2191 (2019), that
knowledge of the disqualifying felony conviction is an element of the offense defined by
§922(g)(1). Harris asks us to vacate his guilty plea, because before the judge accepted


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 19-1794                                                                        Page 2


that plea he did not inform him that, at a trial, the prosecution would need to prove that
he knew that a prior conviction made it unlawful for him to possess firearms.

    Harris has not argued, however, that he was unaware of his legal disability, and
such an argument would not be plausible. A disqualifying conviction is one “punisha-
ble by imprisonment for a term exceeding one year” (§922(g)(1)). Harris has at least two
such convictions, and he actually served more than a year in prison for them. He does
not contend that he was ignorant of the fact that being sentenced to, and serving, more
than a year in prison shows that a sentence exceeding one year was authorized.

   Instead Harris argues that the prosecutor must show the absence of prejudice, which
should be presumed. This court rejected that argument in United States v. Williams, 946
F.3d 968 (7th Cir. 2020). Williams controls this appeal.

                                                                                AFFIRMED